Judgment, Supreme Court, New York County (Rena Uviller, J., on suppression motion; John Stackhouse, J., at nonjury trial and sentence), rendered June 5, 1998, convicting defendant of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The court’s summary denial of defendant’s suppression motion was proper. Reading defendant’s motion papers as a whole, as defendant asks this Court to do, we conclude that defendant conceded that he was arrested on the basis of a complaint by an identified citizen-witness who spoke from personal know!*195edge (see, People v Parris, 83 NY2d 342, 349-350). Defendant’s assertion that the complainant’s version of the incident was untruthful did not raise a factual issue as to probable cause, since it did not go to the sufficiency of the information possessed by the police (compare, People v Hightower, 85 NY2d 988).
As to the evidence challenged by defendant as hearsay, we find that it could not have affected the verdict (see, People v Maher, 89 NY2d 456, 462), particularly since this was a non-jury trial (see, People v Moreno, 70 NY2d 403, 406). Concur— Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.